Title: From Thomas Jefferson to University of Virginia Board of Visitors, 13 May 1825
From: Jefferson, Thomas
To: University of Virginia Board of Visitors

Dear SirMonticello
May 13. 25.Every offer of our Law chair has been declined, and a late renewal of pressure on Mr Gilmer has proved him inflexibly decided against undertaking it. what are we to do? the clamor is high for some appointment, we are informed too of many students who do not come because that school is not opened, and some now with us think of leaving us for the same reason. you may remember that among those who were the subjects of conversation at our last meeting Judge Dade was one. but the minds of the Board were so much turned to two particular characters, that little was said of any others. an idea has got abroad, I know not from what source, that we have appointed Judge Dade, and that he has accepted. this has spread extensively, perhaps from a general sense of his fitness, and I learn that it has been recieved with much favor, and particularly among the students of the University. I know no more myself of Judge Dade than what I saw of him at our Rockfish meeting, and a short visit he made me in returning from that place. as far as that opportunity enabled me to form an opinion, I certainly thought very highly of  the strength of his mind, and soundness of his judgement. I happened to recieve Mr Gilmer’s ultimate and peremptory refusal, while Judge Stuart and Mr Howe Peyton of Staunton were with me. the former, you know, is his colleague on the bench of the Genl court, the latter has been more particularly intimate with him, as having been brought up with him at the same school. I asked from them information respecting Mr Dade; and they spoke of him in terms of high commendation. they state him to be an excellent Latin and Greek scholar, of clear and sound ideas, lucid in communicating them, equal as a lawyer to any one of the judiciary corps, and superior to all as a writer. that his character is perfectly correct, his mind liberal and accomodating, yet firm, of sound republican principles, and in their judgement entirely superior to the person for whose acceptance we had so much negociation. this is the substance, and these, I may say, the terms in which they spoke of him; and when I considered the characters of these two gentlemen, and their opportunities of knowing what they attested, I could not but be strongly imprest. it happened, very much to my gratification, that Genl Cocke was here at the same time, recieved the same information and impression, and authorizes me to add his concurrence in proposing this appointment to our Colleagues, and to say moreover, that if on such further enquiry as they may make, they should approve the choice, and express it by letter in preference to a meeting for conference on the subject, I might write to Judge Dade, and, on his acceptance, issue his commission. I should add that the gentlemen above named were confident he would accept, as well from other circumstances, as from his having three sons to educate. of course this would put an end to the anxieties we have all had on this subject. the public impatience for some appointment to this school renders desirable as early an answer as your convenience admitsAccept the assurance of my great esteem and respectTh: JeffersonP.S. our numbers are now 79.